



Exhibit 10.11
Performance STOCK Units AWARD AGREEMENT
Granted Under
Biogen Inc. 2017 Omnibus Equity Plan
1.
Grant of Performance Stock Units

Pursuant to the Biogen Inc. 2017 Omnibus Equity Plan (as it may be amended from
time to time, the “Plan”), Biogen Inc. (the “Company”) hereby grants to you, an
employee of the Company or one of its Affiliates (the “Participant”), on each of
the grant dates specified on your Fidelity stock plan account (the “Grant
Date”), the number of performance stock units (the “Granted PSUs” or the
“Award”) specified on your Fidelity stock plan account, subject to the terms and
conditions of this award agreement (“Agreement”) and the Plan. No Granted PSUs
shall be paid unless vested in accordance with this Agreement. The Participant’s
rights to the Granted PSUs are subject to the restrictions described in this
Agreement and the Plan, in addition to such other restrictions, if any, as may
be imposed by law. All initially capitalized terms used herein will have the
meaning specified in the Plan, unless another meaning is specified in this
Agreement.


2.
Vesting

A.    The Participant shall have a non-forfeitable right to a portion of the
Award only upon the vesting dates specified on your Fidelity stock plan account,
except as otherwise provided herein or determined by the Committee in its sole
discretion. No portion of any Award shall become vested on the vesting date
unless the Participant is then, and since the Grant Date has continuously been,
employed by the Company or any Affiliate. If the Participant ceases to be
employed by the Company and its Affiliates for any reason, any then outstanding
and unvested portion of the Award shall be automatically and immediately
forfeited and terminated, except as otherwise provided in this Agreement and the
Plan.
B.    The Award will become eligible to vest upon achievement of the Granted
PSUs goals (“Performance Goals”), as adopted by the Committee in the first
calendar quarter of the year in which the Award is granted and communicated. The
calculation of the number of Granted PSUs that will vest is specified in the
Long-Term Incentive Program Overview for Executives for the year in which the
Award is granted (“LTI Overview”), which is also found on your Fidelity stock
plan account. Granted PSUs that become eligible to vest are referred to as the
“Eligible PSUs.” In the event and to the extent that the Performance Goals are
not satisfied, such Granted PSUs shall not become eligible to vest and shall be
immediately forfeited. As specified in the Performance Goals, in the event and
to the extent that the Performance Goals are exceeded, an additional number of
Granted PSUs will become eligible to vest. In no event shall the number of
Eligible PSUs exceed 200% of the number of Granted PSUs. All Eligible PSUs shall
vest on the later of the third anniversary of the Grant Date or the date of the
Committee’s determination of the degree to which the Performance Goals have been
satisfied (the “Vesting Date”).
C.    Except as otherwise provided in the Plan, upon termination of the
Participant’s employment with the Company and its Affiliates for any reason, any
portion of the Award that is not then vested will immediately terminate, except
as follows:


(i)    any portion of the Award held by the Participant immediately prior to the
Participant’s termination of employment on account of death or Disability will,
to the extent not vested previously, become fully vested upon the later of (a)
the date of death or Disability of the Participant or (b) the determination of
the Eligible PSUs based on the Performance Goals and the Committee’s approval,
even if such determination occurs following the date of death or Disability of
the Participant; and


(ii)    any portion of the Award held by the Participant immediately prior to
the Participant’s Retirement, to the extent not vested previously, will become
fully vested upon the later of the date of Retirement or determination of the
Eligible PSUs based on the Performance Goals and the





--------------------------------------------------------------------------------





Committee’s approval for fifty percent (50%) of the number of Eligible PSUs
covered by such unvested portion and for an additional ten percent (10%) of the
number of Eligible PSUs covered by such unvested portion for every full year of
employment by the Company and its Affiliates beyond ten (10) years, up to the
remaining amount of the unvested Eligible PSUs of the Award. For the avoidance
of doubt, Retirement means the Participant’s leaving the employment of the
Company and its Affiliates after reaching age 55 with ten (10) consecutive years
of service with the Company or its Affiliates, but not including pursuant to any
termination For Cause or any termination for insufficient performance, as
determined by the Company.


D.    Notwithstanding anything herein to the contrary, any portion of the Award
held by a Participant or a Participant’s permitted transferee immediately prior
to the cessation of the Participant’s employment For Cause shall terminate at
the commencement of business on the date of such termination.


3.
Delivery of Award

A.With respect to a Participant who is not eligible for Retirement, within 30
days following the date on which Eligible PSUs becomes vested, with respect to,
and in satisfaction of, such vested Eligible PSUs (determined in accordance with
Section 2 of this Agreement and Section 10 of the Plan), the Company shall pay
to the Participant, subject to applicable withholding as described in Section 7
of this Agreement, one share of common stock of the Company (“Common Stock”) in
satisfaction of each vested Eligible PSU.


B.
With respect to a Participant who is or becomes eligible for Retirement at any
time after the Grant Date and on or before the Vesting Date, the Company shall
pay to the Participant, subject to applicable withholding as described in
Section 7 of this Agreement, one share of Common Stock in satisfaction of each
vested Eligible PSU (determined in accordance with Section 2 of this Agreement
and Section 10 of the Plan) within 30 days of the earliest of (i) the date the
Eligible PSU otherwise would have vested under Section 2.B. of this Agreement,
(ii) the date on which the Participant experiences a separation from service
(within the meaning of Section 409A), subject to Section 3.C. of this Agreement
or (iii) the date on which a Covered Transaction that satisfies the definition
of a “change in control event” under Section 409A occurs.



C.If you are a “specified employee” (as defined in Section 409A), you will be
paid on the earlier of (i) the date which is six months after you separate from
service (within the meaning of Section 409A) or (ii) the date of your death or
Disability. The preceding sentence will not apply to any payments that are
exempt from or are not subject to the requirements of Section 409A. For the
avoidance of doubt, if payments would be made under Section 3.B.(i) or Section
3.B.(iii) before the six month payment date on account of other than your
separation from service, such payment will be made under Section 3.B.(i) or
Section 3.B.(iii), as applicable.


4.
Cancellation and Rescission of Awards

The Committee may cancel, rescind, withhold or otherwise limit or restrict the
Award prior to payment at any time if the Participant is not in compliance with
all applicable provisions of this Agreement and the Plan, or if the Participant
engages in any Detrimental Activity.


5.
No Voting, Dividend or Other Rights as a Stockholder

The Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be issued under the Award until he or she becomes the
holder of such shares. Accordingly, the Award shall not be interpreted to bestow
upon the Participant any equity interest or ownership in the Company or any
Affiliate prior to the date on which the Company delivers to the Participant
shares of Common Stock. Furthermore, the Participant is not entitled to vote any
Common Stock or to receive or be credited with any dividends declared and
payable on any share of Common Stock underlying the Award prior to the payment
date with respect to such share.
6.
Unfunded Status



The obligations of the Company and its Affiliates hereunder shall be contractual
only and all such payments shall be made from the general assets of the Company
or its Affiliates. The Participant shall rely solely on the





--------------------------------------------------------------------------------





unsecured promise of the Company and nothing herein shall be construed to give
the Participant or any other person or persons any right, title, interest or
claim in or to any specific asset, fund, reserve, account or property of any
kind whatsoever owned by the Company or any Affiliate.


7.
Withholding

Awards will be subject to income tax withholding and reporting as required under
local law. If statutory withholding of taxes and/or social insurance is required
at the time of vesting, the Company will withhold from delivery to the
Participant an amount of cash equal in value to the statutory minimum amount
required to be withheld. A similar amount of cash will be paid by the Company on
behalf of the Participant to the applicable tax authorities. The amount of cash
to be withheld will be calculated using the closing sales price of a share of
Common Stock on the applicable vesting date. The Cash Value (net of the cash
withheld for the payment of withholding taxes, if applicable) will be delivered
to the Participant’s stock plan account upon vesting in accordance with the
Plan. The Company may, in its discretion, permit Participants to make
alternative arrangements for payment of any such taxes and/or social insurance.


In certain cases, local law may require that an award be subject to tax earlier
than the date of payment. If that occurs, the Company will notify the
Participant and will deduct the required tax amount from the Participant’s pay
in accordance with applicable law.


8.
Provisions of the Plan

The Award is subject to the provisions of the Plan, which are incorporated
herein by reference, and in the event of any inconsistency or conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
control. A copy of the Plan as in effect on the Grant Date has been made
available electronically to the Participant.


9.    No Right to Employment


The grant of the Award shall not constitute a contract of employment or confer
upon the Participant any right with respect to the continuance of his/her
employment by or other service with the Company or any Affiliate, nor shall it
or they be construed as affecting the rights of the Company (or any Affiliate)
to terminate the service of the Participant at any time or otherwise change the
terms of such service, including, without limitation, the right to promote,
demote or otherwise re-assign the Participant from one position to another
within the Company or any Affiliate.


10.    Governing Law


The provisions of the Award and this Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware.




IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.


Biogen Inc.


By:    Michel Vounatsos    
Chief Executive Officer





